o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-155476-09 uil number info release date the honorable f allen boyd jr member u s house of representatives summit lake drive suite tallahassee fl attention ------------- dear congressman boyd this letter responds to your inquiry dated date submitted on behalf of your constituent -------------------------- --------------asked whether she can take the first- time homebuyer credit for assuming the mortgage on her mother’s home generally sec_36 of the internal_revenue_code the code provides a refundable_credit for a first-time_homebuyer of a principal_residence to qualify for the credit the taxpayer must purchase the residence in a bona_fide sale and may not acquire the residence by gift or inheritance also the taxpayer cannot acquire the residence from a related_person no matter what the means of acquisition a taxpayer’s mother is a related_person for purposes of the first-time_homebuyer credit sec_36 of the code --------------does not qualify for the first-time_homebuyer credit for acquiring a home from her mother a related_person for purposes of sec_36 the internal_revenue_service lacks the administrative authority to modify the statutory related_person requirement i am sorry my response is not more favorable if you have any further questions please contact ----------------------------------------at --------------------- sincerely george j blaine associate chief_counsel income_tax accounting
